Citation Nr: 0200078	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty from March 1972 to 
February 1986.

This appeal arises from a December 1998, Department of 
Veterans Affairs Regional Office (VARO), Boise, Idaho rating 
decision, which denied the appellant's claim for entitlement 
to service connection for a bilateral foot disability. 

The Board of Veterans' Appeals (Board) subsequently denied 
the appellant's claim in an August 2000 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), and the Board's decision was vacated pursuant to a 
March 2001 Order, following Appellee's Motion for Remand and 
to Stay Proceedings and Appellant's Opposition to Appellee's 
Motion for Remand and to Stay Proceedings.  The Court vacated 
the Board's August 2000 decision and remanded the matter so 
that the Board could consider the appellant's claim in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).

In May 2001, additional argument or evidence was solicited 
from the appellant and his representative.  Additional 
argument along with a form signed by the appellant 
authorizing the VA to obtain private medical records 
pertaining to recent foot treatment was received in August 
and September 2001.

The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Specifically, the Board notes that the appellant has 
not been provided a VA examination to determine the nature 
and etiology of any current bilateral foot disability.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the private 
medical records for which the appellant 
has provided authorization.  The RO 
should ascertain whether the appellant 
has received other medical treatment, 
either private or VA, for complaints 
involving his feet, and obtain copies of 
records reflecting such after securing 
the necessary release.  All records 
received should be included in the 
appellant's claims file.

2.  The appellant should be afforded a VA 
podiatry examination.  The purpose of the 
examination is to determine the nature 
and etiology of any bilateral foot 
disability.  Any necessary tests or 
studies should be conducted.  The claims 
folder, including all records received 
pursuant to the above request, must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be requested to provide a 
medical opinion addressing the following 
questions:  whether it is as least as 
likely as not that the any bilateral foot 
disability found on examination 
manifested during, or as a result of, the 
appellant's military service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless so notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


